Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 09/09/2022 has been entered and fully considered. 
Claims 1,3,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23,25,26,28,29,30,31,32,36,37,41,95,96 are pending, of which claims 1,12,14,31 were amended and claims 95,96 are new.
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 12, including “defined by a general formula below,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 14, including “such as,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 31, including “such as,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 U.S.C. 102(a)(1) rejection specifically with regard to US 20160051939 (herein known as CHOI) and the phrase(s) of claim(s) 1, 50, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 U.S.C. 103 rejection specifically with regard to CHOI and the phrase(s) of claim(s) 17, 18, 20, 21, 22, 25, 51, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 U.S.C. 103 rejection specifically with regard to CHOI in view of US 20100206811 (herein known as NG) and the phrase(s) of claim(s) 23, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 U.S.C. 102(a)(1) rejection specifically with regard to US 20100206811 (herein known as NG) and the phrase(s) of claim(s) 1, 5, 6, 7, 14, 17, 36, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 U.S.C. 102(a)(1) or, in the alternative, under 35 U.S.C. 103, rejection specifically with regard to US 20100206811 (herein known as NG) and the phrase(s) of claim(s) 19, 29, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 U.S.C. 103 rejection specifically with regard to US 20100206811 (herein known as NG) in view of US 4039440 (herein known as SPEAR) and the phrase(s) of claim(s) 15, 16, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 U.S.C. 102(a)(2) rejection specifically with regard to US 20170354918 (herein known as LIU) and the phrase(s) of claim(s) 1, 26, 28, 41, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 U.S.C. 103 rejection specifically with regard to LIU and the phrase(s) of claim(s) 2,3,31,32, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide sufficient antecedent basis for 
    PNG
    media_image1.png
    42
    58
    media_image1.png
    Greyscale
 in formula 
    PNG
    media_image2.png
    170
    361
    media_image2.png
    Greyscale
.
The closest related discussion found of this subject matter in the specification filed 2/21/2020 was at pg 9 ln 10-15, wherein the formula lacks 
    PNG
    media_image1.png
    42
    58
    media_image1.png
    Greyscale
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim(s) 12 has the phrase, first formula 
    PNG
    media_image2.png
    170
    361
    media_image2.png
    Greyscale

was amended to include 
    PNG
    media_image1.png
    42
    58
    media_image1.png
    Greyscale
,” which (which in the context of the claim) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Also, explicit and/or implicit support of the claim phrase is not found in the original disclosure.
Also, the Applicant did not indicate specific support for the claim phrase in the original disclosure.
The closest related discussion found of this subject matter in the specification filed 2/21/2020 was at pg 9 ln 10-15, wherein the formula lacks 
    PNG
    media_image1.png
    42
    58
    media_image1.png
    Greyscale
.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 95 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160051939 (herein known as CHOI), as evidenced by RAN "Polyethersulfone Membrane".

With regard to claim 95, CHOI teaches a membrane, especially at para 3
a support layer, especially at para 3
a selective polymer layer disposed on the support layer, especially at para 3
wherein the support layer comprises "polyester" (a gas permeable polymer) and "polyethersulfone" (hydrophilic additive) dispersed within the gas permeable polymer, especially at para 3,4; 
[as evidenced by RAN "Polyethersulfone Membrane" provides extrinsic evidence that polyethersulfone is hydrophilic, especially at pg 1 col 2 last para]
CHOI teaches wherein the selective polymer layer comprises a hydrophilic polymer, especially at para 3


Allowable Subject Matter
Claim(s) 1,3,5,6,7,8,9,10,11,13,14,15,16,17,18,19,20,21,22,23,25,26,28,29,30,31,32,36,37,41,96 allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 8, particularly “In view of the following remarks, Applicant respectfully requests reconsideration of the Office Action of June 9, 2022, and allowance of all claims pending herein."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/07/2022 prompted the new ground(s) of rejection presented in this Office action.  

Applicant argues at page(s) 8, particularly “2. Applicant also adds new claims 95 and 96 which incorporate the features of claim 9 and claims 36 and 37, respectively. Accordingly, all claims are believed to be in condition for allowance."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/07/2022 prompted the new ground(s) of rejection presented in this Office action.  

Applicant argues at page(s) 9, particularly “In the outstanding Office Action, the Office rejected claims 12, 14, and 31 under 35 U.S.C. § 112(b) as allegedly indefinite for failing to particularly point out and distinctly claims the subject matter which the inventor(s) regard as the invention. Applicant respectfully traverses these rejections to the extent that they are applied to the claims, as amended."
In response, respectfully, the Examiner does not find the argument persuasive.  The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 12, including “defined by a general formula below,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 14, including “such as,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 31, including “such as,” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Applicant argues at page(s) 9, particularly “In the outstanding Office Action, the Office rejected claims 1 and 50 under 35 U.S.C. § 102(a)(1) as allegedly anticipated by U.S. Patent Publication No. 2016/0051939 to Choi (“Choi”)."
page(s) 9, particularly “The Office also rejected claims 1, 5-7, 14, 17, and 36 under 35 U.S.C. § 102(a)(1) as allegedly anticipated by U.S. Patent Publication No. 2010/0206811 to NG (“NG”).
page(s) 9, particularly “Finally, the Office rejected claims 1, 26, 28, and 41 under 35 U.S.C. § 102(a)(1) as allegedly anticipated by U.S. Patent Publication No. 2017/0354918 to Liu (“Liu”).
page(s) 9, particularly “Applicant respectfully traverses this rejection to the extent that it is applied to the claims, as amended.
page(s) 10, particularly “As acknowledged by the Examiner on page 21 of the Office Action mailed on June 9, 2022, claims 2, 3, 8-11, 13, 30, and 37 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
page(s) 10, particularly “Claim 1, as amended, incorporates the features of allowable claim 2. Claims 5-7, 14, 17, 26, 28, 36, and 41 depend directly or indirectly from claim 1, as amended.
page(s) 10, particularly “Accordingly, claim 1, as amended, and claims dependent thereon are allowable.
page(s) 10, particularly “Rejections under 35 U.S.C. § 103
page(s) 10, particularly “In the outstanding Office Action, the Office rejected claims 17, 18, 20-22, 25, and 51 under 35 U.S.C. § 103 as allegedly obvious over U.S. Patent Publication No. 2016/0051939 to Choi (“Choi”).
page(s) 10, particularly “The Office also rejected claim 23 under 35 U.S.C. § 103 as allegedly obvious over Choi in view of NG.
page(s) 10, particularly “The Office also rejected claims 15 and 16 under 35 U.S.C. § 103 as allegedly obvious over NG in view of U.S. Patent No. 4,039,440 to Spear (“Spear”).
page(s) 10, particularly “Finally, the Office rejected claims 2, 3, 31, 32 under 35 U.S.C. § 103 as allegedly obvious over Liu.
page(s) 10, particularly “Applicant respectfully traverses these rejections to the extent that they are applied to the claims, as amended.
page(s) 10, particularly “As acknowledged by the Examiner on page 21 of the Office Action mailed on June 9, 2022, claims 2, 3, 8-11, 13, 30, and 37 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
page(s) 10, particularly “Claim 1, as amended, incorporates the features of allowable claim 2. Claims 5-7, 14, 17, 26, 28, 36, and 41 depend directly or indirectly from claim 1, as amended.
page(s) 10, particularly “Accordingly, claim 1, as amended, and claims dependent thereon are non-obvious over Choi, NG, Spear, and Liu, alone or in combination.
In response, respectfully, the Examiner does not find the argument persuasive.  
The previous portion(s) 35 U.S.C. 102(a)(1) rejection specifically with regard to US 20160051939 (herein known as CHOI) and the phrase(s) of claim(s) 1, 50, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 U.S.C. 103 rejection specifically with regard to CHOI and the phrase(s) of claim(s) 17, 18, 20, 21, 22, 25, 51, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 U.S.C. 103 rejection specifically with regard to CHOI in view of US 20100206811 (herein known as NG) and the phrase(s) of claim(s) 23, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 U.S.C. 102(a)(1) rejection specifically with regard to US 20100206811 (herein known as NG) and the phrase(s) of claim(s) 1, 5, 6, 7, 14, 17, 36, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 U.S.C. 102(a)(1) or, in the alternative, under 35 U.S.C. 103, rejection specifically with regard to US 20100206811 (herein known as NG) and the phrase(s) of claim(s) 19, 29, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 U.S.C. 103 rejection specifically with regard to US 20100206811 (herein known as NG) in view of US 4039440 (herein known as SPEAR) and the phrase(s) of claim(s) 15, 16, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 U.S.C. 102(a)(2) rejection specifically with regard to US 20170354918 (herein known as LIU) and the phrase(s) of claim(s) 1, 26, 28, 41, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 U.S.C. 103 rejection specifically with regard to LIU and the phrase(s) of claim(s) 2,3,31,32, has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/07/2022 prompted the new ground(s) of rejection presented in this Office action.


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/07/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776